Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/959,724, filed 7/2/2020.
Receipt is acknowledged of the preliminary amendment to the specification filed 7/2/2020.
Claims 1-11 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2020 is being considered by the examiner.  The U.S. Pat. Appl. Publ. citation 2 has the incorrect number.  The correct number Publication is cited on PTO 892. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a rotary shaft and a fixing portion(see page 9, lines 11-12).  
113a” has been used to designate both the gearbox and the bevel gears(see page 10, lines 27-28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 2, line 3, “the fixing bracket” has o antecedent basis since “a pair of fixing brackets” was set forth in claim 1.  By changing the phrase to “the at least one fixing bracket” the rejection would be overcome.
	In claim 6, line 3, “the other end” has no antecedent basis since the gearbox was not defined as having ends and the shafts were not defined as to how they specifically relate to the gearbox.  By changing lines 1-3 to “the gearbox has a first end connected to the first driving shaft and is inserted in the winding roll and a second end connected to the second driving shaft and positioned in the at least one fixing bracket” the rejection would be overcome.
In claim 6, line 4, “the fixing bracket” has o antecedent basis since “a pair of fixing brackets” was set forth in claim 1.  By changing the phrase to “the at least one fixing bracket” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang(KR101808278) in view of Hanley(U.S. Pat. Appl. Publ. 2010/0269984).
Regarding claims 1 and 4, Jang discloses a cordless blind device(see Fig. 1) comprising a winding roll(100) rotatably coupled to a pair of fixed brackets(610, 620) located at both ends respectively;
a screen(200) which is wound or unwound on the winding roll(100); 
a weight(300) connected to a lower end of the screen(200) for applying torque in a first direction(a, see Fig. 1) in which the screen member 200 is unwound from the winding roll(100) by gravity, 
an elastic member(400) applying torque in the second direction(b, see Fig. 1) in which the screen member 200 is wound(see para. [0030], claim 1 and Figure 1-2) by applying elasticity to the winding roll(100),
a power conversion module(110,120) disposed in at least one of the pair of fixing brackets and including a first drive shaft(110) connected to the winding roll.
Jang lacks the power conversion module having a second drive shaft exposed outside the fixing bracket and connected to a driving device connector and a gear box.


It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have substituted the power conversion module of Jang with that of Hanley given that the simple substitution of one known element for another would obtain the predictable results of a cordless blind with a screen that can be wound or unwound. , a gearbox 40 that connects between the first drive shaft and the second drive shaft and transmits power in both directions....
Regarding claim 2, Jang and Hanley disclose the cordless blind device of claim 1, wherein the first driving shaft(of Hanley) is coaxially disposed with the winding roll and the second driving shaft extends downward from the fixing bracket(see Fig. 10C).
Regarding claim 3, Jang and Hanley disclose the cordless blind device of claim 2, wherein the first driving shaft(of Hanley) and the second driving shaft perpendicularly cross each other(see Fig. 10C).
Regarding claim 5, Jang and Hanley disclose the cordless blind device of claim 1, but lack the driving device connector having a tool insertion groove recessed coaxially with the second driving shaft.
The specific manner in which the connector and shaft interrelate is considered a feature best determined by a skilled artisan such as a groove for receiving a tool.
Regarding claim 6, Jang and Hanley disclose the cordless blind device of claim 1, wherein an end connected to the first driving shaft(of Hanley) of the gear box is inserted in the 
Regarding claim 7, Jang and Hanley disclose the cordless blind device of claim 1, wherein the gear box(of Hanley) generates resistance that offsets a resultant force of torque applied to the winding roll in the first direction and torque applied to the winding roll in the second direction(the structure is considered to perform the function and meets the functional claim limitation).
Regarding claim 8, Jang and Hanley disclose the cordless blind device of claim 7, wherein magnitude of the resistance is adjusted by adjusting a gap between gears in the gear box(of Hanley, see para. [0054], a different ratio would result in a different gap meeting the functional claim limitation).
Regarding claim 9, Jang and Hanley disclose the cordless blind device of claim 1, wherein the elastic member(of Jang) is a torsional elastic member storing elastic energy by elastically deforming with rotation of the winding roll(see para. [0038]).
Regarding claim 10, Jang and Hanley disclose the cordless blind device of claim 9, wherein the torsional elastic member is a coil spring fitted on an outer side of a rotary shaft(120) connected to the winding roll.
Regarding claim 11, Jang and Hanley disclose the cordless blind device of claim 1, further comprising a driving device(20) separably coupled to the driving device connector and providing a driving force to the second driving shaft(member 20 drives the second driving shaft and can be separated and meets the claim limitation)., a gearbox 40 that connects between the first and second drive shafts and transmits power in both directions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

...
Can't load full results
Try again
Retrying...
Retrying...
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/